In re Louisiana, State of; applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E", No. 314689; to the Court of Appeal, First Circuit, No. CW87 1031.
Granted. The district court judgment on rule to show cause why the State should not deposit money in the registry of the Court is reversed and the rule dismissed because no statute requires the State to deposit funds which may be due under a construction contract. Otherwise the application is denied.